DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 9-13 and 16-18, in the reply filed on 07/13/2021 is acknowledged.
Claims 14, 15 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021.

Sequence Compliance
Certain of the drawings submitted 05/10/2019 display nucleic acid sequences falling within the definitions set forth in 37 CFR 1.821 through 1.825.  As noted in MPEP 2422.01, any unbranched nucleic acid sequence having 10 nucleotides or more, and specifying at least 4 nucleotides (i.e. nucleotides other than "n"), fall within these definitions.  In addition, MPEP 2422.02 states: "…when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings."
This would apply to sequence found in figure 19, which appears to correspond to SEQ ID NO:4 (Applicant should independently verify this). Applicant is required to either submit a replacement drawing that includes the appropriate SEQ ID NO for this sequence, or to include the appropriate SEQ ID NO in the Brief Description of figure 19.

Specification
The disclosure is objected to because of the following informalities: At page 45 of the specification, in the section numbered “9”, the language “(This should properly be written in to lawyer langue).” appears to be inadvertent, and should be deleted.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
There are 3 instances on page 13, 2 instances on page 14, 1 instance on page 15 and 1 instance on page 49 of the specification.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text in figures 8-10 is too small to reproduce clearly (e.g. text labeling the axes and fluorescence threshold values); see 37 CFR 1.84(l) and 37 CFR 1.84(p)(3). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The term “non-hybridizing linker” is defined in the specification as follows: 
“Non-hybridizing linker moiety (D) 
D is a linker moiety which blocks DNA polymerase, such as a linker which comprises a non- nucleotide linker.”

Claim Objections
Claims 1 2-7, 9-11, 13, and 16-18 are objected to because of the following informalities: the letter designations for the steps are followed by periods. Per MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” It is advised to replace periods with parentheses in this context. As claims 2-7, 9, 10, 13, and 16-18 depend directly or indirectly from either claim 1 or 11, they are objected to for the same reason. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  due to the deletion of step a, the steps now begin with b. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 concludes with the following clause: “wherein the first and second regions are covalently linked via a non-hybridizing linker moiety.” This language is unclear, since it cannot be determined what the first and second “regions” are. Several “regions” are recited in the claims (regions 1A, 1B, 1C of the first nucleotide segment; regions 2A and 2B of the second nucleotide segment). However, the claim seems to correspond to the structure in figures 18 (at top) and 19. If this is the case, it would seem the more appropriate language would be: “wherein the first and second nucleotide segments are covalently linked via a non-hybridizing linker moiety.”
As claims 2-7, 9, 10, 16 and 17 depend ultimately from claim 1, they are rejected for the same reason.

Regarding claim 9, the phrase "such as" (three instances in the claim) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2015/0105275) in view of Church (US 2002/0120127).
Wong disclosed a number of methodologies for capturing, detecting and quantifying small RNAs (abstract) as well as other types of polynucleotides (paragraph [0083]). The methods generally involved 
The “first nucleotide segment” of claim 1 corresponds to the 5’ portion of Wong’s 3’ ligation adaptor up to the point at which the loop begins:

    PNG
    media_image1.png
    215
    365
    media_image1.png
    Greyscale

Region “1A” of the claim corresponds to at least the 5’ 3 nucleotides of this adaptor:

    PNG
    media_image2.png
    215
    365
    media_image2.png
    Greyscale

 With regard to the term “predetermined”, this simply means that the sequence of these 3 nucleotides was known, which would be the case to the individual who synthesized this adaptor. 
With regard to the optional region 1B of the claim, since this can also be comprised of “predetermined nucleotides”, this can correspond to the 3 nucleotides following the 3 5’-most  nucleotides (i.e. nucleotides 4-6, note that Wong disclosed the “stem” could be from 10-20 nucleotides in length, and where a universal primer is encoded in the stem, the stem may be longer (paragraph [0092])).
With regard to region 1C of the claim, this can correspond to the remaining portion of the stem between the 6 5’-most nucleotides of the adaptor up to the point where the loop begins. Wong disclosed that the stem could encode a universal primer (e.g. paragraph [0091]: “In certain embodiments, the universal primer binding site is located in the stem portion of the 3' stem-loop ligation adaptor.”). Furthermore, it is noted that any portion of the stem could serve this purpose, th nucleotide from the 5’ end. That is, one could synthesize a universal primer corresponding to nucleotides 7-20 of the stem, and nothing will have changed about the adaptor; the choice of which portion to use as the universal primer binding site constitutes an intended use of Wong’s 3’ adaptor that does not distinguish over the structure of the adaptor itself.
The “second nucleotide segment” of claim 1 corresponds to the 3’ portion of Wong’s adaptor following the loop:

    PNG
    media_image3.png
    231
    365
    media_image3.png
    Greyscale

Region “2A” of the claim correspond to the 3’ nucleotides complementary to the 5’-most 3 nucleotides of the adaptor:

    PNG
    media_image4.png
    231
    365
    media_image4.png
    Greyscale

Region “2B” of the claim corresponds to the degenerate 3’ single-stranded portion of Wong’s adaptor; note that Wong indicated the 3’ end was blocked (figures 4 and 5, paragraph [0102]). Wong disclosed that this degenerate portion comprised 3-6 degenerate bases (paragraph [0064]).
Finally, Wong disclosed that the loop could comprise “carbon spacers such as C18, and/or polyethylene glycol” (paragraph [0093]), which would qualify as a “non-hybridizing linker moiety” according to the instant specification.
With regard to the preamble of claim 1, the language “for use in PCR or sequencing of a nucleoside modified oligonucleotide” is a recitation of intended use that does not structurally distinguish the claimed capture probe. No sequence of the “nucleoside modified oligonucleotide” is 
With regard to claim 2, as just noted, C18 would be an alkyl linker, and Wong also disclosed polyethylene glycol.
With regard to claim 3, Wong disclosed (paragraph [0091]): “In certain embodiments, the 3' stem-loop ligation adaptor is a DNA oligonucleotide.” 
With regard to claim 5, Wong disclosed that the “stem” could be from 10-20 nucleotides, which would allow 3 nucleotides for region 1A of the claim, 3 nucleotides for region 1B of the claim, and 14 nucleotides for region 1C of the claim.
With regard to claim 6, Wong disclosed (paragraph [0091]): “In certain embodiments, the 3' stem-loop ligation adaptor is a DNA oligonucleotide.”
With regard to claim 7, Wong disclosed the degenerate portion at the 3’ end of the adaptor comprised 3-6 degenerate bases (paragraph [0064]), which would allow 3-6 nucleotides complementary to any oligonucleotide (nucleoside modified or otherwise).
With regard to claim 9, Wong disclosed several of the alternatives recited, e.g. nucleotide analogs comprising a 3'-amino group in place of the 3'-OH group (which is “3’ amino” as well as “a nucleotidic modification which does not comprise a 3’-OH group”), nucleotide derivatives lacking a 3'-OH group (which is “a nucleotidic modification which does not comprise a 3’-OH group”), dideoxynucleotide (which is “2’,3’-dideoxyribose” as well as “a nucleotidic modification which does not comprise a 3’-OH group” as well as “a region of 1,2-dideoxyribose”), non-nucleotide linker (which is “a linker group”), as well as modifications like acridine or biotin, (which can be considered as “conjugates” or “labels”); see paragraph [0102].
With regard to claim 10, Wong disclosed (paragraph [0083]): “As used herein, the term "target polynucleotide" refers to a polynucleotide sequence that is sought to be detected. The target 
With regard to claim 17, Wong disclosed (paragraph [0091]): “In certain embodiments, the 3' stem-loop ligation adaptor is a DNA oligonucleotide.”

With regard to claim 1, and specifically to the 5’ nucleotide of the 3’ stem-loop ligation adaptor comprising a 5’ phosphate group, Wong did not explicitly state this. However, Wong clearly indicated that this adaptor was to be ligated to the 3’ end of the RNA (e.g. paragraph [0064] describing figure 4: “In certain embodiments, the 3' stem-loop ligation adaptor comprises a 3' single-stranded overhang, a stem and a loop, wherein the 5' end of the stem portion is ligated to the 3' end of the mature small RNA and the 3' single-stranded overhang comprises 3 to 6 degenerate bases which hybridize with the 3' terminal region of the mature small RNA and which serves as a ligation splint.”). 
Elsewhere, Wong remarked on the involvement of a 5’ terminal phosphate in ligation:
Paragraph [0006]: “In certain embodiments, the present teachings provide a method for capturing, detecting and quantifying a mature small RNA, such as a microRNA (miRNA), from a sample using universal ligation adaptors on both the 5' and 3' ends of the mature small RNA by utilizing the 5'-terminal phosphate group and the 3' terminal hydroxyl group of a mature small RNA (see FIG. 1).”
Paragraph [0007] (describing the embodiment of figure 2): “…and ligating a universal ligation adaptor at the 3' end of the cDNA by utilizing the 5' terminal phosphate group on the adaptor…”.
Furthermore, it was known in the prior art that ligation requires a 5’ phosphate group on one nucleic acid molecule to ligate to the 3’ OH group on a second nucleic acid molecule. For instance, Church disclosed at paragraph [0140]: “Generally, ligases require that a 5' phosphate group be present for ligation to the 3' hydroxyl of an abutting strand.”
prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to employ a 3’ stem-loop ligation adaptor as disclosed by Wong having a 5’ phosphate group, since this would have been required for ligation of the adaptor to the target polynucleotide being detected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 2015/0105275).
As a preliminary note: claim 11 was amended to delete reference to claim 1. Therefore, the element not explicitly disclosed by Wong for the purposes of the 35 USC 103 rejection of claim 1 (i.e. the presence of a 5’ phosphate group on the 3’ stem-loop ligation adaptor) is not a factor for the purposes of the rejection which follows.
With regard to claim 11, Wong disclosed:
A method for detecting…a nucleoside modified oligonucleotide in a sample
Paragraph [0011]: “In certain embodiments, the present teachings provide a method for detecting a target polynucleotide in a sample…”.
Paragraph [0083]: “As used herein, the term "target polynucleotide" refers to a polynucleotide sequence that is sought to be detected. The target polynucleotide may…comprise nucleic acid analogs 
comprising the steps of: admixing a capture probe oligonucleotide with the sample under conditions which allow hybridization of the capture probe oligonucleotide to the nucleoside modified oligonucleotide
See e.g. paragraph [0011]: “…ligating a universal 5' ligation adaptor to the 5' end of the target polynucleotide in the presence of a 5' semi-degenerate ligation splint that spans the 5' ligation junction, and ligating a universal 3' ligation adaptor to the 3' end of the target polynucleotide in the presence of a 3' semi-degenerate ligation splint that spans the 3' ligation junction, whereby a ligation product is formed…”. See also paragraph [0018] and figure 4: “In certain embodiments, the 5' ligation adaptor and 3' ligation adaptor contain a stem-loop structure (herein referred to as "5' or 3' stem-loop ligation adaptors") (see FIG. 4)…”. It is noted this process would inherently involve hybridization as shown in figure 4.
performing T4 DNA ligase mediated ligation of the 5’ terminus of the capture probe oligonucleotide and the 3’ terminus of the nucleoside modified oligonucleotide
See, e.g. paragraph [0018] and figure 4: “wherein the 5' stem-loop ligation adaptor comprises a 5' single-stranded overhang, a stem and a loop, wherein the 3' end of the stem portion is ligated to the 5' end of the mature small RNA and the 5' single-stranded overhang comprises 3 to 6 degenerate bases which hybridize with the 5' terminal portion of the mature small RNA and which serves as a ligation splint. In certain embodiments, the 3' stem-loop ligation adaptor comprises a 3' single-stranded overhang, a stem and a loop, wherein the 5' end of the stem portion is ligated to the 3' end of the mature small RNA and the 3' single-stranded overhang comprises 3 to 6 degenerate bases which hybridize with the 3' terminal region of the mature small RNA and which serves as a ligation splint.” Note that while this passage discusses a target polynucleotide as being a “mature small RNA”, Wong 
adding a universal primer which is complementary to the capture probe oligonucleotide
See e.g. paragraph [0009]: “By using universal 5' and 3' ligation adaptors, a single primer can be used as a universal reverse transcription primer (e.g., a universal RT/reverse primer) for the mature small RNA molecules in the sample that have been modified with ligation adaptors. Similarly, the universal primer pair can be used for pre-amplification and/or amplification (e.g., universal forward and universal RT/reverse primers) for the mature small RNA molecules in the sample that have been modified with ligation adaptors.” Note that while this passage discusses a target polynucleotide as being a “mature small RNA”, Wong made clear that “target polynucleotide” also includes the types of nucleoside modified oligonucleotides pointed out above.
See also paragraph [0019]: “In certain embodiments, the universal forward primer binding site is located in the stem portion of the 5' stem-loop ligation adaptor. In certain embodiments, the universal forward primer binding site is located in the loop portion of the 5' stem-loop ligation adaptor. In certain embodiments, the universal forward primer binding site is located in the stem and loop portions of the 5' stem-loop ligation adaptor…In certain embodiments, the universal RT/reverse primer binding site is located in the stem portion of the 3' stem-loop ligation adaptor. In certain embodiments, the universal RT/reverse primer binding site is located in the loop portion of the 3' -stem-loop ligation adaptor. In certain embodiments, the universal RT/reverse primer binding site is located in the stem and loop portions of the 3' stem-loop ligation adaptor.”
performing a 5’-3’ chain elongation of the universal primer
See e.g. paragraph [0009]: “By using universal 5' and 3' ligation adaptors, a single primer can be used as a universal reverse transcription primer (e.g., a universal RT/reverse primer) for the mature 
detecting, quantifying…amplifying…a chain elongation product obtained
See paragraph [0006]: “The resulting ligation product comprises the mature small RNA, a universal 5' ligation adaptor and a universal 3' ligation adaptor and may be extended and amplified to directly detect and quantify the mature small RNA.” Note that while this passage discusses a target polynucleotide as being a “mature small RNA”, Wong made clear that “target polynucleotide” also includes the types of nucleoside modified oligonucleotides pointed out above.
See also paragraph [0008]: “Detection of the target polynucleotides may be performed using amplification methods such as the polymerase chain reaction (PCR), such as quantitative real-time PCR, quantitative endpoint PCR, and standard PCR.”
See also paragraph [0122]: “In certain embodiments, quantitative real-time PCR (qPCR) may be used to assay the ligation product.”
With regard to claims 13 and 18, see discussion of the detecting, quantifying…amplifying…a chain elongation product obtained language of claim 11 above.

Conclusion
Claims 1-7, 9-11, 13 and 16-18 are rejected. Claims 4 and 16 are free of the prior art but are rejected for other reasons as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637